J-A27030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN CAMPBELL                             :
                                               :
                       Appellant               :   No. 1123 EDA 2021

         Appeal from the Judgment of Sentence Entered March 24, 2021
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-CR-0003539-2019


BEFORE:      PANELLA, P.J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY LAZARUS, J.:                            FILED FEBRUARY 2, 2022

        Kevin Campbell appeals from the judgment of sentence,1 entered in the

Court of Common Pleas of Northampton County, following his guilty plea to

robbery,2 aggravated assault,3 possession of firearm prohibited,4 and

conspiracy.5 Additionally, Campbell’s counsel, Matthew J. Deschler, Esquire,

____________________________________________


1 Campbell purports to appeal from the order denying his omnibus pre-trial
motion. See Notice of Appeal, 5/19/21, at 2. In criminal cases, an appeal
properly lies from the judgment of sentence. See Commonwealth v.
Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc). We have
amended the caption accordingly.

2   18 Pa.C.S.A. § 3701(a)(1)(ii).

3   18 Pa.C.S.A. § 2702(a)(1).

4   18 Pa.C.S.A. § 6105(a)(1).

5   18 Pa.C.S.A. § 903.
J-A27030-21


has filed an application to withdraw as counsel and an accompanying Anders6

brief. Upon review, we grant Attorney Deschler’s application to withdraw and

affirm Campbell’s judgment of sentence.

       The following factual history was relied upon, at the guilty plea hearing,

as the basis of Campbell’s negotiated guilty plea:

       [Campbell] and his co-defendant . . . agreed to rob the victim
       Richard Fisher, on August 6th of 2019. [Campbell] and [his] co-
       defendant [] drove from Greenville, North Carolina, to
       Pennsylvania.

       On August 7th, 2019, [Campbell and his] co-defendant entered
       [Fisher]’s residence . . . under the guise of wanting to purchase
       marijuana[.] Once inside the residence, [Campbell] displayed a
       gun and demanded that [Fisher] give him money. During the
       course of the robbery, [Campbell] shot [Fisher] in his leg[ and]
       his co-defendant . . . attempted to physically restrain [Fisher]’s
       girlfriend, Lois Connelly, to prevent her from leaving the
       residence.

       [Campbell] and [his] co-defendant [] took a safe containing
       approximately $1,600[.00] in U[.]S[.] currency and also took
       [the] marijuana. After the robbery, [Campbell and his co-
       defendant] fled to New York. [Campbell] is a person prohibited
       from possessing a firearm based on his prior burglary conviction.

N.T. Guilty Plea Hearing, 2/19/21, at 11-12.

       Campbell was subsequently apprehended and, on, December 30, 2019,

the Commonwealth, via criminal information, charged Campbell with, inter




____________________________________________


6 Anders v. California, 368 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981); Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009).


                                           -2-
J-A27030-21


alia,7 the above-mentioned offenses.             On July 6, 2020, Campbell filed a

counseled omnibus pre-trial motion which included a motion to suppress

evidence alleging that the police had conducted an unconstitutional search of

his cell phone. On October 22, 2020, the trial court conducted a hearing on

Campbell’s omnibus pre-trial motion and, on December 15, 2020, denied the

motion.

       On February 19, 2021,8 Campbell entered into a negotiated guilty plea

in which he agreed to plead guilty to the above-mentioned offenses, as well

as to a sentence of 6½ to 13 years in prison. On March 24, 2021, the trial

court sentenced Campbell in accordance with the plea agreement.

       On March 25, 2021, while still represented by counsel, Campbell filed a

pro se petition pursuant to the Post Conviction Relief Act (PCRA).         See 42

Pa.C.S.A. §§ 9541-9546.           On March 30, 2021, the trial court dismissed

Campbell’s PCRA petition as premature, without prejudice, because Campbell

had not waived or exhausted his direct appeal rights.

       Additionally on March 30, 2021, Campbell, while still represented by

counsel, filed a pro se post-sentence motion seeking a reduction in his


____________________________________________


7Campbell was charged with eight additional offenses related to the robbery
and assault of Fisher.

8 We observe that, throughout this case, Campbell filed multiple, additional
pro se pre-trial motions. The trial court did not rule on these motions prior to
Campbell’s negotiated guilty plea.        These motions were forwarded to
Campbell’s trial counsel pursuant to Commonwealth v. Jette, 23 A.3d 1032
(Pa. 2011).

                                           -3-
J-A27030-21


sentence.     On April 16, 2021, Campbell’s trial counsel filed a motion to

withdraw from representation, in which he stated that Campbell had not

requested he file a post-sentence motion, and Campbell wished to raise

ineffective assistance of counsel claims against trial counsel. The trial court,

on May 3, 2021, issued an order denying Campbell’s pro se post-sentence

motion.

       On May 5, 2021, the trial court conducted a hearing on trial counsel’s

motion to withdraw.9 Additionally, Campbell, still represented by the same

counsel, filed a second pro se PCRA petition. Further, on the same day, the

trial court granted trial counsel’s motion to withdraw and appointed conflict

counsel to represent Campbell.10 Subsequently, on May 10, 2021, the trial

court again denied Campbell’s PCRA petition as premature, without prejudice,

and determined that Campbell had not yet waived or exhausted his direct




____________________________________________


9 At this hearing, trial counsel and the trial court concluded that Campbell’s
time to file a timely notice of appeal had expired. See N.T. Motion to Withdraw
Hearing, 5/5/21, at 2-4. The trial court asked Campbell if he would like his
direct appeal rights reinstated, to which Campbell replied, “I would like to do
that.” Id. at 5.

10  There are two separate orders appointing two separate attorneys to
represent Campbell. In the first order, on May 5, 2021, the trial court
appointed Brian Monahan, Esquire. See Order, 5/5/21. At some point shortly
thereafter, Attorney Monahan filed a motion to withdraw, which the trial court
granted on May 10, 2021. See Order, 5/10/21. Then, on the same day, the
trial court appointed Talia Mazza, Esquire, to represent Campbell. Id. Shortly
thereafter, Attorney Mazza went on maternity leave, and Attorney Deschler
entered his appearance on behalf of Campbell.

                                           -4-
J-A27030-21


appeal rights. On May 11, 2021, the trial court issued an order, in which it

reinstated Campbell’s direct appeal rights nunc pro tunc.

       On May 24, 2021, Campbell filed a counseled notice of appeal, nunc pro

tunc. Attorney Deschler then filed a Pa.R.A.P. 1925(c)(4) statement of intent

to file an Anders brief on appeal.

       Before addressing Campbell’s issues on appeal, we must determine

whether we have jurisdiction over Campbell’s appeal.11 “In order to perfect a

timely appeal, a defendant must file a notice of appeal within 30 days of the

imposition of his sentence, unless he files a timely post-sentence motion

within 10 days of sentencing, thereby tolling that 30-day window.”

Leatherby, 116 A.3d at 78 (citing Pa.R.A.P. 903 and Pa.R.Crim.P. 720(A)).

       Instantly, Campbell, while represented by counsel, was sentenced on

March 24, 2021. Then, on March 25, 2021, Campbell filed a premature PCRA

petition, which the trial court properly dismissed. Next, while still represented

by counsel, on March 30, 2021, within the 10-day period to file a post-

sentence motion, Campbell filed a pro se post-sentence motion.




____________________________________________


11As discussed infra, we conclude that Campbell’s direct appeal rights had not
expired at the time he filed his notice of appeal on May 24, 2021. See
Commonwealth v. Leatherby, 116 A.3d 73, 78-79 (Pa. Super. 2015).
Therefore, we note that the trial court lacked the authority to reinstate
Campbell’s direct appeal rights nunc pro tunc. Nevertheless, this does not
impede our review, because Campbell’s notice of appeal was still timely filed,
before June 2, 2021, and is properly before this Court.

                                           -5-
J-A27030-21


      Generally, pro se filings from a represented defendant are legal nullities

and will not toll the appeal period. See Commonwealth v. Ali, 10 A.3d 282,

293 (Pa. 2010).     Additionally, we observe hybrid representation is not

permitted in this Commonwealth. Commonwealth v. Williams, 151 A.3d

621, 623 (Pa. Super. 2016).

      Nevertheless, this Court has previously determined that an appellant

shall not “be precluded from appellate review based on what was, in effect,

an administrative breakdown on the part of the trial court.” Leatherby, 116

A.3d at 79; see also id. (defendant’s pro se filing while represented by

counsel “does not offend considerations of hybrid representation”).

      Instantly, the record before us reveals a plethora of pro se motions and

petitions filed prior to, and after, Campbell’s negotiated plea. Importantly,

trial counsel took no action even after Campbell’s pro se filings. Rather, trial

counsel filed a motion to withdraw from representation and, on May 5, 2021,

the trial court granted trial counsel’s motion to withdraw. Additionally, we

observe that at the hearing on trial counsel’s motion to withdraw, trial counsel

stated he was aware that Campbell had filed a pro se post-sentence motion,

but admitted he did not file a post-sentence motion.       See N.T. Motion to

Withdraw Hearing, 5/5/21, at 2, 5-7.

      Based upon our review of the record, we find that trial counsel

effectively abandoned Campbell and, therefore, Campbell’s timely pro se post-

sentence motion tolled the 30-day appeal period. See Leatherby, 116 A.3d


                                     -6-
J-A27030-21


at 78-79. Further, the trial court did not deny Campbell’s pro se post-sentence

motion until May 3, 2021, and, thus, Campbell was required to file his notice

of appeal by June 2, 2021. Accordingly, Campbell’s May 24, 2021, notice of

appeal was timely filed and we have jurisdiction over this appeal.

      Next, we must determine whether Attorney Deschler has complied with

the dictates of Anders and its progeny in petitioning to withdraw from

representation. See Commonwealth v. Mitchell, 986 A.2d 1241, 1244 n.2

(Pa. Super. 2009) (stating that “[w]hen presented with an Anders brief, this

Court may not review the merits of the underlying issues without first passing

on the request to withdraw”). Pursuant to Anders, when counsel believes

that an appeal is frivolous and wishes to withdraw from representation, he or

she must:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous, (2) file a brief referring to any issues in the
      record of arguable merit, and (3) furnish a copy of the brief to
      defendant and advise him of his right to retain new counsel or to
      raise any additional points that he deems worthy of the court’s
      attention. The determination of whether the appeal is frivolous
      remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012) (citation

omitted).

      Additionally, the Pennsylvania Supreme Court has explained that a

proper Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that

                                     -7-
J-A27030-21


      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      After determining that counsel has satisfied the technical requirements

of Anders and Santiago, this Court must then “conduct a simple review of

the record to ascertain if there appears on its face to be arguably meritorious

issues   that   counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).

      Instantly, our review of counsel’s Anders brief and application to

withdraw reveals that Attorney Deschler has substantially complied with each

of the technical requirements of Anders/Santiago. See Commonwealth v.

Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007) (stating counsel must

substantially comply with requirements of Anders).          Attorney Deschler

indicates that he has made a conscientious examination of the record and

determined that an appeal would be frivolous. The record further reflects that

counsel has furnished a copy of the Anders brief to Campbell, advised

Campbell of his right to retain new counsel or proceed pro se, or raise any

additional points that he deems worthy of this Court’s attention. Additionally,




                                      -8-
J-A27030-21


the Anders brief substantially complies with the requirements of Santiago.12

As Attorney Deschler has substantially complied with all of the requirements

for withdrawing from representation, we will examine the record and make an

independent determination of whether Campbell’s appeal is, in fact, wholly

frivolous.

        In the Anders brief, counsel presents for our review the following claims

on Campbell’s behalf:

        Campbell raises claims of ineffectiveness against [trial counsel],
        specifically that [trial counsel] failed to utilize exculpatory
        evidence, failed to show that a North Carolina police officer
        perjured himself while testifying about the alleged illegal search
        of Campbell’s cell phone, and failed to argue that Campbell was
        deficiently Mirandized.[13]

Anders Brief, at 6 (emphasis and footnote added).




____________________________________________


12 We observe that Attorney Deschler has not attached a copy of the Rule
1925(c)(4) intent to file an Anders brief, nor a copy of the Rule 1925(a) trial
court opinion. See Pa.R.A.P. 2111(b)-(d) (requiring copy of Rule 1925(c)(4)
statement and “any opinions” from trial court be appended to appellant brief).
However, Attorney Deschler filed the Rule 1925(c)(4) statement in accordance
with the trial court’s order, and this Court has received a copy of the trial
court’s Rule 1925(a) opinion. Additionally, Attorney Deschler’s omissions are
not a jurisdictional defect, and the Commonwealth has not objected to this
defect; thus, we decline to dismiss Campbell’s appeal on this basis. See
Pa.R.A.P. 2101 (stating that “if the defects are in the brief . . . of the appellant
and are substantial, the appeal or other matter may be quashed or
dismissed”) (emphasis added). Moreover, Attorney Deschler has filed an
Anders brief and, as such, this Court has an independent obligation to review
the entire record to ascertain whether any non-frivolous issues are present.

13   See Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -9-
J-A27030-21


       Initially, it is a general rule that defendants should defer ineffective

assistance of counsel claims until collateral review. See Commonwealth v.

Holmes, 79 A.3d 562, 563-64 (Pa. 2013). However, ineffective assistance of

counsel claims may be reviewed on direct appeal if (1) the ineffective

assistance of counsel claim is apparent from the record and meritorious to the

extent that immediate consideration best serves the interests of justice; or

(2) there is good cause shown, and the defendant waives his right to file a

future PCRA petition. See id.14

       “An example of ‘good cause’ would be where the defendant is serving a

sentence so short as to be deprived of an opportunity to seek collateral review

of his or her conviction.” Commonwealth v. Radecki, 180 A.3d 441, 472

(Pa. Super. 2018); see also 42 Pa.C.S.A. § 9543(a)(1)(i). Additionally, in

raising ineffective assistance on direct appeal, the defendant must have an

accompanying PCRA waiver that “makes clear and certain that any further

collateral attack is subject to the PCRA’s time-bar restrictions as detailed in

Section 9545(b).” See Radecki, 180 A.3d at 472; see also Holmes, at 579

(“[T]he accompanying PCRA waiver must embrace more than exhaustion of

the defendant’s first PCRA petition, but instead must make clear that any


____________________________________________


14 Our Supreme Court recently expanded a PCRA petitioner’s methods to raise
claims of PCRA counsel ineffectiveness. See Commonwealth v. Bradley,
261 A.3d 381, 401 (Pa. 2021) (PCRA petitioner may raise claims of PCRA
counsel’s ineffectiveness at first opportunity, even on appeal). However,
Campbell has not yet had the opportunity to file a timely PCRA petition and,
thus, that holding has no impact on the instant case.

                                          - 10 -
J-A27030-21


further collateral attack is subject to the time-bar restrictions of Section

9545(b).”) (emphasis omitted).

      Instantly, Campbell did not file an accompanying PCRA waiver as

required in Holmes and Radecki. Additionally, Campbell is serving a state

sentence of 6½ to 13 years in prison and, thus, he has ample time to pursue

his claims of ineffective assistance of counsel under the PCRA. See Radecki,

180 A.3d at 472; 42 Pa.C.S.A. § 9543(a)(1)(i). Moreover, we observe that

Campbell’s claims appear to challenge trial counsel’s effectiveness at the

omnibus pre-trial motion hearing; however, Campbell subsequently entered

into a negotiated plea agreement, which necessarily waives any challenges he

had to the denial of his omnibus pre-trial motion. See Commonwealth v.

Andrews, 158 A.3d 1260, 1265 (Pa. Super. 2017) (“A plea of guilty

constitutes a waiver of all non[-]jurisdictional defects and defenses” and

“waives the right to challenge anything but the legality of [the] sentence and

the validity of [the] plea.” (quotation and citation omitted)). We conclude that

Campbell’s claims of ineffective assistance of counsel are not reviewable on

direct appeal. See Holmes, supra.

      Finally, our independent review of the record discloses no other

“arguably meritorious issues that counsel, intentionally or not, missed or

misstated.”   Dempster, 187 A.3d at 272.       As such, we agree Campbell’s

appeal is wholly frivolous.    We grant Attorney Deschler’s application to

withdraw, and affirm the judgment of sentence.


                                     - 11 -
J-A27030-21


     Judgment of sentence affirmed. Application to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/02/2022




                                 - 12 -